Perlin, C.J. Claimant seeks payment of the sum of $25.25 for materials furnished the ¡Division of Vocational Behabilitation of the State of Illinois. The complaint alleges that payment of claimant’s demand was refused on the ground that funds appropriated for such payment had lapsed. The parties have stipulated that claimant is entitled to the sum requested, and that, as a result of claimant’s delay in billing, payment was not made prior to the closing of the biennium appropriation. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., vs. State of Illinois, 24 C.C.R 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $25.25.